DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office action is in reply to the communications filed on 04 February 2022.
Claims 9, 19 and 29 have been canceled.
Claims 1-8, 10-18, 20-28 and 30 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/04/2021 and 02/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Previous Claim Rejections - 35 USC § 112
Examiner withdraws the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 1-8 and 10 in view of Applicant’s amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-18, 20-28 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method, computer program product and system).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claims 1, 11 and 21 recite in part, defining one or more available compensation plans for performance-based employees within an automotive space; enabling a specific performance-based employee to review the one or more available compensation plans and select a specific compensation plan; and requiring the specific performance-based employee to memorialize their selection of the specific compensation plan; obtaining, performance information for the specific performance-based employee, wherein the performance information includes sales performance information and is obtained from at least a dealership management platform, wherein the dealership management platform includes internal sales data of the automotive space, wherein the automotive space includes an automotive sales space, an automotive service space and an automotive parts space, wherein the sales performance information includes a quantity of units sold indicator, a date of units sold indicator, a cost of units sold indicator, and at least one or more of a margin of units sold indicator, an incentive concerning units sold indicator, a type of units sold indicator and a timing of units sold indicator; and calculating, compensation information for the specific performance-based employee based, at least in part, upon the performance information and the specific compensation plan.  
The claims recite as a whole a method of organizing human activity because the claims recite a method that enables performance-based employee to select a compensation plan and memorialize their selection, obtains performance information for the performance-based employee and calculates the  compensation for the performance based employee based upon the performance information and the specific compensation plan. This is a fundamental economic practice of employee compensations. The mere nominal recitation of a generic computing device, computer program product and processor does not take the claim out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea. 
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to apply the concept of enabling a performance-based employee to select a compensation plan and memorialize their selection and calculating the performance-based employee compensation in a computer environment. The claimed computing components (i.e. computer device, computer program product, a processor and memory) are recited at a high level of generality and are no more than mere instructions to apply the exception using the generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer components. The same analysis applies here in 2B and does not provide an inventive concept. Considered as an ordered combination, the additional elements of the claim does not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claim is ineligible as the claim does not recite additional elements which result in significantly more than the abstract idea itself. 
Dependent claims 2-8, 10, 12-18, 20, 22-28 and 30 do not add “significantly more” to the abstract idea. Claims 2-5, 12-15, 22-25 further describe the abstract concept in the independent claims by further defining the performance-based employee, the automotive space, and how the employee memorialize their selection. The additional limitations of the dependent claims do not include additional elements that integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Claims 6-8, 10, 16-18, 20, 26-28, and 30 recite as a whole a method of organizing human activity because the claims recite a method of compensating the performance-based employee based on their performance. This is fundamental economic practice of compensating employees. The claims are directed to an abstract idea. The mere nominal recitation of a payroll platform interface does not take does not take the claim out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea. 
Similar to the independent claims, the dependent claims do not recite additional elements that integrate the judicial exception into a practical application. The additional elements are no more than mere instructions to apply the exception using the generic computer components. The “obtaining” steps are recited at a high level of generality and amount to mere data gathering and output, which is a form of insignificant extra-solution activity.
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer components. For the obtaining, steps that were considered extra-solution activity, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the computing device, computer program product and processor are anything other than a generic, off-the-shelf computer components. The court decisions in TLI Communications, Symantec, Versata, and  OIP Techs., Inc. (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1, 11 and 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-14, 16-18, 20-24, 26-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (US 2002/0046110 A1) in view of Luebbering et al (US Patent #6,055,511 A) in view of Seth et al (US 2016/0260107 A1).
Claims 1, 11 and 21: Gallagher discloses a compensation management method, executed on a computing device, a computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations, computing system including a processor and memory configured to perform operations comprising (See P[0083]: storage device stores a program for controlling the processor, which performs, according to the program, the steps of the methods):
defining one or more available compensation plans for performance-based employees within an automotive space (see [0079]: In the embodiment in which the business entity chooses the investments to be provided as the incentive award, signals representing data indicative of the business entity's choosing the incentive award are transmitted to the recipient and/or the appropriate transacting party. See P[0033]: auto manufacturer. Recipients of awards can be agents who broker the greatest number of deals (hence, performance-based employees)); 
enabling a specific performance-based employee to review the one or more available compensation plans and select a specific compensation plan (see P[0042]: the recipient chooses the incentive award as at least one investment from the offered plurality of vehicles for investment.); 
obtaining, via the computing device, performance information for the specific performance-based employee, wherein the performance information includes sales performance information (see P[0139]:  The input devices collect information regarding the transaction and the choice of vehicles for investment as the incentive award from several sources [not shown], which include data on any transacting party participating in a rewarded quantifiable transaction, e.g. a purchasing customer, supplying vendor, sales agent, purchasing agent, distributor, and the like, as well as designated recipients. P[0157]: table 2 sales figures by sales agents of a company.)
calculating, via the computing device, compensation information for the specific performance-based employee based, at least in part, upon the performance information and the specific compensation plan (see P[0080]: Regardless of which party chooses the investments as the incentive award, the signals representing the data indicating the choice of investments are processed using the stored logic to result in a calculated value of the incentive award. The calculated result is stored in a database in the storage device so that an account for the recipient is created in the database. Providing the incentive can occurs when the value of the award is calculated and credited to the recipient's account and can continues for the duration before the award is cashed-in. During the providing period, signals are periodically transmitted to the recipient, which represent data descriptive of a periodic statement of the recipient's account. See Table 2, summing sales for which awards are made when an appropriate quantity of sales volume has been achieved. P[0166]: Table 5 contains a description of the terms used in formulae that can serve to determine awards. P[0170-0172]).
Gallagher does not expressly disclose the following limitations but Luebbering which also teaches an incentive compensation system teaches, requiring the specific performance-based employee to memorialize their selection of the specific compensation plan (see Fig. 5 item 59, col. 4 lines 13-18: Check box 59 indicates that the employee signed the employment agreement covering the incentive compensation plan. If check box 59 were not checked, an employee would not share under the plan, even if he were a direct contributor to a project and were listed in box 46).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the recipient selection of a compensation plan of Gallagher, requiring the specific performance-based employee to memorialize their selection of the specific compensation plan as taught by Luebbering so that it ensures that the employee will receive a share in the incentive compensation plan (Luebbering, col. 4 lines, 17-18).
Gallagher and Luebbering do not expressly disclose sales performance information is obtained from at least a dealership management platform, wherein the dealership management platform includes internal sales data of the automotive space, wherein the automotive space includes an automotive sales space, an automotive service space and an automotive parts space, wherein the sales performance information includes a quantity of units sold indicator, a date of units sold indicator, a cost of units sold indicator, and at least one or more of a margin of units sold indicator, an incentive concerning units sold indicator, a type of units sold indicator and a timing of units sold indicator; and calculating, via the computing device, compensation information for the specific performance-based employee based, at least in part, upon the performance information and the specific compensation plan but Seth in the same field of endeavor teaches, sales performance information and is obtained from at least a dealership management platform,(see Table 1, dealer management system) wherein the dealership management platform includes internal sales data of the automotive space, wherein the automotive space includes an automotive sales space, an automotive service space and an automotive parts space (see Figure 2B, item 222, parts sales/invoices, vehicles service data, sales data) wherein the sales performance information includes a quantity of units sold indicator, a date of units sold indicator, a cost of units sold indicator, and at least one or more of a margin of units sold indicator, an incentive concerning units sold indicator, a type of units sold indicator and a timing of units sold indicator; and calculating, via the computing device, compensation information for the specific performance-based employee based, at least in part, upon the performance information and the specific compensation plan (see Fig. 3, product sales, time dimension, dealer gross margin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sales agents incentive award program selection and compensation of Gallagher as modified by Luebbering, sales performance information is obtained from at least a dealership management platform, wherein the dealership management platform includes internal sales data of the automotive space, wherein the automotive space includes an automotive sales space, an automotive service space and an automotive parts space, wherein the sales performance information includes a quantity of units sold indicator, a date of units sold indicator, a cost of units sold indicator, and at least one or more of a margin of units sold indicator, an incentive concerning units sold indicator, a type of units sold indicator and a timing of units sold indicator; and calculating, via the computing device, compensation information for the specific performance-based employee based, at least in part, upon the performance information and the specific compensation plan as taught by Seth with the benefit of tracking and managing sales and services information relating to the dealership management platform (Seth P[0022]).
Claims 2, 12 and 22: The combination of Gallagher, Luebbering and Seth discloses the claimed invention as applied to claims 1, 11 and 21 above. Seth further teaches wherein the automotive space includes one or more of: an automotive body shop space; an automotive finance & insurance space; an automotive administrative space; an automotive franchisor space (see P[0029: body and repair shops).  
Claims 3, 13 and 23: The combination of Gallagher, Luebbering and Seth discloses the claimed invention as applied to claims 1, 11 and 21 above. Gallagher further teaches wherein the performance- based employee is a performance-based seller of products (see P[0111]: sales clerk). 
Claims 4, 14 and 24:  The combination of Gallagher, Luebbering and Seth discloses the claimed invention as applied to claims 1, 11 and 21 above. Gallagher further teaches wherein the performance- based employee is a performance-based seller of services (See P[0121]: sales personnel).  
Claims 6, 16 and 26: The combination of Gallagher, Luebbering and Seth discloses the claimed invention as applied to claims 1, 11 and 21 above. Although Gallagher discloses disbursement of the incentive award, Gallagher does not expressly disclose interfacing with a payroll platform. However, Luebbering further teaches interfacing with a payroll platform (see Fig. 2, col. 3 lines 5-7: accounting database linked. Col. 4 lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Gallagher/Luebbering/Seth interfacing with a payroll platform as taught by Luebbering because it would communicate with the accounting database for appropriate accruals and for payment (Luebbering, Col. 4 lines 24-26).
Claims 7, 17 and 27: The combination of Gallagher, Luebbering and Seth discloses the claimed invention as applied to claims 6, 16 and 26 above. Luebbering further teaches providing confirmation of the specific performance-based employee memorializing their selection of the specific compensation plan to the payroll platform (see col. 4 lines 13-26).
Claims 8, 18 and 28: The combination of Gallagher, Luebbering and Seth discloses the claimed invention as applied to claims 7, 17 and 27 above. Luebbering further teaches wherein the payroll platform is configured to compensate the specific performance-based employee in accordance with the specific compensation plan only after confirmation of the specific performance-based employee memorializing their selection of the specific compensation plan is received by the payroll platform (see Fig. 5 item 59, col. 4 lines 13-18: Check box 59 indicates that the employee signed the employment agreement covering the incentive compensation plan. If check box 59 were not checked, an employee would not share under the plan, even if he were a direct contributor to a project and were listed in box 46).  
Claims 10, 20 and 30: The combination of Gallagher, Luebbering and Seth discloses the claimed invention as applied to claims 1, 11 and 21 above. Gallagher further discloses  wherein the performance information is obtained from one or more of: a customer relationship management platform, an inventory management platform, an accounting platform, a proprietary data feed, a proprietary data file, a proprietary datastore, and manually-entered data, (see P[0144]: The transaction database 735 includes the names of the transacting parties in the transaction, the transaction date, its monetary value, and may include any other information the business entity deems appropriate for determining a measure of the transaction's profitability to the business entity, such as a parameter related to geographic location. In addition to containing transaction particulars, transaction database 735 also includes the choice of those investments from the offered menu of investment vehicles that comprise the incentive award. Inasmuch as either the recipient or the business entity or a combination of both may choose which investments make up the incentive award, different embodiments of data structures compiling this information are contemplated by the present invention.)


Claims 5, 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher, Luebbering and Seth as applied to claims 1, 11 and 21 above, and further in view of Maguire et al (US 20060080116 A1).
Claims 5, 15 and 25: The combination of Gallagher, Luebbering and Seth discloses the claimed invention as applied to claims 1, 11 and 21 above. Luebbering teaches requiring signatures to memorialize their selection of the specific compensation plan (Fig. 5). Gallagher, Luebbering and Seth do not expressly disclose the following limitations but Maguire teaches an electronic signature (see P[0008], P[0013]: enables the electronic completion, field validation, digital signature).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gallagher, Luebbering and Seth with the system and method of enabling electronic signatures as taught by Maguire because it would “ensures that all proper governmental-required, employer-required and optional paperwork and screening are completed and digitally signed” (Maguire, P[0020]).

 Response to Arguments
Applicant's arguments filed 04 February 2022 with respect to the 35 USC 101 rejections have been fully considered but they are not persuasive. 
Applicant argues that, 
…even to any extent that the claimed invention may implicate an abstract idea, as amended herein any such abstract idea is incorporated into a practical application. For example, as amended the claimed invention is directed to substantially more than simply applying an abstract idea. For example, as amended the independent claims include, at least in part, "obtaining, via the computing device, performance information for the specific performance-based employee, wherein the performance information includes sales performance information and is obtained from at least a dealership management platform, wherein the dealership management platform includes internal sales data of the automotive space, wherein the automotive space includes an automotive sales space, an automotive service space and an automotive parts space, wherein the sales performance information includes a quantity of units sold indicator, a date of units sold indicator, a cost of units sold indicator, and at least one or more of a margin of units sold indicator, an incentive concerning units sold indicator, a type of units sold indicator and a timing of units sold indicator;" and "calculating, via the computing device, compensation information for the specific performance-based employee Appl. No.: 16/863,814Page 13 of 17Response Dated: February 4, 2022Reply to Office Action of: November 4, 2021Attorney Docket No.: 155025.00008based, at least in part, upon the performance information and the specific compensation plan." Additionally, the subject application recites numerous examples of practical applications, for example in at least paragraph [0156], the subject application states: 
[0156] Assuming that confirmation of the specific performance-based employee (e.g., user 42) memorializing their selection of the specific compensation plan (e.g., compensation plan 58) is received by the payroll platform (e.g., payroll platform 168), compensation management process 10 may calculate 914 compensation information (e.g., compensation information 74) for the specific performance- based employee (e.g., user 42) based, at least in part, upon the performance information (e.g., performance information 64) and the specific compensation plan (e.g., compensation plan 58). 
See, Subject Application, as published, paragraph. [0156] (emphasis added). 
For example, as shown in paragraph [0046] of the subject application as published, the selection of a compensation plan need not be so 'cookie-cutter'. Rather, a bespoke compensation plan may be calculated by integrating with a dealership management platform to obtain internal sales data of the automotive space (e.g., an automotive sales space, an automotive service space and an automotive parts space) and where the sales performance information includes a quantity of units sold indicator, a date of units sold indicator, a cost of units sold indicator, and at least one or more of a margin of units sold indicator, an incentive concerning units sold indicator, a type of units sold indicator and a timing of units sold indicator. 
Accordingly and as shown in paragraph [0156], bespoke compensation information may be calculated for particular individuals. 
As can be seen from at least above, the combination of elements recited by the claims amount to more a method of organizing human activity, and amount to an inventive concept. Applicant respectfully requests that the rejection under 35 U.S.C. § 101 be withdrawn. 
However, the examiner is not persuaded. The claim amendments are insufficient to overcome the 101 rejections. The claim limitations including the obtaining and calculating steps are not sufficient to indicate that the limitations integrate the abstract idea into a practical application or indicate an inventive concept. The courts have found that activities such as obtaining information and using the information for further analysis as mere data gathering and amount to insignificant extra-solution activity (see MPEP 2106.05(G) e.g. CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011), In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989)). Examiner maintains that each of the add

Applicant’s arguments with respect to the 35 USC 103 rejections have been considered but are moot because new grounds of rejection have been made in view of the amendments to the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629